

 S157 ENR: Denali National Park Improvement Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. 157IN THE SENATE OF THE UNITED
		  STATESAN ACTTo provide for certain improvements to the
		  Denali National Park and Preserve in the State of Alaska, and for other
		  purposes.1.Short titleThis Act may be cited as the
			 Denali National Park Improvement
			 Act.2.Kantishna Hills microhydro project; land
			 exchange(a)DefinitionsIn this section:(1)AppurtenanceThe term appurtenance
			 includes—(A)transmission lines;(B)distribution lines;(C)signs;(D)buried communication lines;(E)necessary access routes for microhydro
			 project construction, operation, and maintenance; and(F)electric cables.(2)Kantishna Hills areaThe term Kantishna Hills area
			 means the area of the Park located within 2 miles of Moose Creek, as depicted
			 on the map.(3)MapThe term map means the map
			 entitled Kantishna Hills Micro-Hydro Area, numbered 184/80,276,
			 and dated August 27, 2010.(4)Microhydro project(A)In generalThe term microhydro project
			 means a hydroelectric power generating facility with a maximum power generation
			 capability of 100 kilowatts.(B)InclusionsThe term microhydro project
			 includes—(i)intake pipelines, including the intake
			 pipeline located on Eureka Creek, approximately ½ mile
			 upstream from the Park Road, as depicted on the map;(ii)each system appurtenance of the microhydro
			 projects; and(iii)any distribution or transmission lines
			 required to serve the Kantishna Hills area.(5)ParkThe term Park means the Denali
			 National Park and Preserve.(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.(b)Permits for microhydro projects(1)In generalThe Secretary may issue permits for
			 microhydro projects in the Kantishna Hills area.(2)Terms and conditionsEach permit under paragraph (1) shall
			 be—(A)issued in accordance with such terms and
			 conditions as are generally applicable to rights-of-way within units of the
			 National Park System; and(B)subject to such other terms and conditions
			 as the Secretary determines to be necessary.(3)Completion of environmental
			 analysisNot later than 180
			 days after the date on which an applicant submits an application for the
			 issuance of a permit under this subsection, the Secretary shall complete any
			 analysis required by the National Environment Policy Act of 1969
			 (42 U.S.C. 4321 et
			 seq.) of any proposed or existing microhydro projects located
			 in the Kantishna Hills area.(c)Land exchange(1)In generalFor the purpose of consolidating ownership
			 of Park and Doyon Tourism, Inc. lands, including those lands affected solely by
			 the Doyon Tourism microhydro project, and subject to paragraph (4), the
			 Secretary may exchange Park land near or adjacent to land owned by Doyon
			 Tourism, Inc., located at the mouth of Eureka Creek in sec. 13, T.16 S., R. 18
			 W., Fairbanks Meridian, for approximately 18 acres of land owned by Doyon
			 Tourism, Inc., within the Galena patented mining claim.(2)Map availabilityThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.(3)TimingThe Secretary shall seek to complete the
			 exchange under this subsection by not later than February 1, 2015.(4)Applicable laws; terms and
			 conditionsThe exchange under
			 this subsection shall be subject to—(A)the laws (including regulations) and
			 policies applicable to exchanges of land administered by the National Park
			 Service, including the laws and policies concerning land appraisals,
			 equalization of values, and environmental compliance; and(B)such terms and conditions as the Secretary
			 determines to be necessary.(5)Equalization of valuesIf the tracts proposed for exchange under
			 this subsection are determined not to be equal in value, an equalization of
			 values may be achieved by adjusting the quantity of acres described in
			 paragraph (1).(6)AdministrationThe land acquired by the Secretary pursuant
			 to the exchange under this subsection shall be administered as part of the
			 Park.3.Denali National Park and Preserve natural
			 gas pipeline(a)DefinitionsIn this section:(1)Appurtenance(A)In generalThe term appurtenance includes
			 cathodic protection or test stations, valves, signage, and buried communication
			 and electric cables relating to the operation of high-pressure natural gas
			 transmission.(B)ExclusionsThe term appurtenance does not
			 include compressor stations.(2)ParkThe term Park means the Denali
			 National Park and Preserve in the State of Alaska.(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.(b)PermitThe Secretary may issue right-of-way
			 permits for—(1)a high-pressure natural gas transmission
			 pipeline (including appurtenances) in nonwilderness areas within the boundary
			 of Denali National Park within, along, or near the approximately 7-mile segment
			 of the George Parks Highway that runs through the Park; and(2)any distribution and transmission pipelines
			 and appurtenances that the Secretary determines to be necessary to provide
			 natural gas supply to the Park.(c)Terms and conditionsA permit authorized under subsection
			 (b)—(1)may be issued only—(A)if the permit is consistent with the laws
			 (including regulations) generally applicable to utility rights-of-way within
			 units of the National Park System;(B)in accordance with section 1106(a) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3166(a)); and(C)if, following an appropriate analysis
			 prepared in compliance with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the route
			 of the right-of-way is the route through the Park with the least adverse
			 environmental effects for the Park; and(2)shall be subject to such terms and
			 conditions as the Secretary determines to be necessary.4.Designation of the Walter Harper Talkeetna
			 Ranger Station(a)DesignationThe Talkeetna Ranger Station located on B
			 Street in Talkeetna, Alaska, approximately 100 miles south of the entrance to
			 Denali National Park, shall be known and designated as the Walter Harper
			 Talkeetna Ranger Station.(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Talkeetna Ranger
			 Station referred to in subsection (a) shall be deemed to be a reference to the
			 Walter Harper Talkeetna Ranger Station.Speaker of the House of RepresentativesVice President of the United States and President of the Senate